Citation Nr: 0002000	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  96-37 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Waiver of recovery of loan guaranty indebtedness of 
$13,645.15 plus interest.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran retired in April 1978 after more than 21 years of 
active military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 waiver decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office Committee on Waivers and Compromises (RO).  
This case was previously remanded by the Board in November 
1998 for additional evidentiary development.  The veteran 
submitted additional financial information but the RO held 
that this additional information provided no basis for 
allowance.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested or 
obtained.

2.  There was a default on the veteran's VA guaranteed loan 
necessitating a foreclosure sale of the subject property 
resulting in a loan guaranty indebtedness initially assessed 
at $13,645.15 plus interest.  

3.  The veteran was at fault in the creation of the loan 
guaranty indebtedness.

4.  VA was not at fault in the creation of the indebtedness.  

5.  While the veteran and his co-obligor spouse are shown to 
owe a considerable amount of consumer credit debt, there is 
no showing that this debt is in any way significantly related 
to the costs of the basic necessities of life and, with the 
exercise of reasonably prudent financial responsibility, the 
veteran should be able to repay the loan guaranty 
indebtedness at issue without compromising his ability to 
provide himself and his family with the basic necessities of 
life, and repayment would not be inequitable or violate the 
principles of equity and good conscience.  


CONCLUSIONS OF LAW

1.  There was a loss after default of the property which 
constituted security for the loan.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.964(a) (1999).  

2.  Recovery of $13,645.15 of loan guaranty indebtedness, 
plus interest, would not violate the principles of equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a), in that it is plausible.  The Board 
remanded this appeal in an attempt to fully develop the claim 
of financial hardship.  All facts have been developed as far 
as practicable and no further assistance is necessary to 
comply with the duty to assist.  

Facts:  As previously noted in the November 1998 remand, the 
evidence on file shows that a qualifying veteran (not the 
appellant herein) and his spouse purchased the subject home 
on [redacted] in [redacted], Wyoming, in May 1992 for 
$51,000.  This loan, provided to these purchasers with VA 
loan guaranty, was for 30 years at 15.5 percent interest with 
an initial monthly payment for principal and interest of 
$666.  The first payment was due in July 1982.  All payments 
were apparently made by these initial purchasers in a timely 
manner.  In June 1984, the initial purchasers transferred the 
subject home to five individuals who assumed the existing 
mortgage and note.  The first transferees also apparently 
made all payments in a timely manner until such time that the 
home was subsequently transferred to the veteran herein and 
his spouse and another single male individual (with the 
veteran's same last name) in May 1986.  At that time, the 
veteran, his co-obligor spouse, and the other co-obligor 
agreed to assume all continuing obligations of the initial 
purchasers of the subject home.  The warranty deed stated 
that all buyers assumed and agreed to pay the mortgage 
initially executed in May 1982 and also assumed all 
underlying obligations therein, including an agreement to 
indemnify VA to the extent of any claim for payment arising 
from the guaranty of the indebtedness.  The loan assumption 
agreement, signed by the veteran and the two additional 
obligors, clearly stated that the buyers would occupy the 
subject property on May 20, 1996.  

However, having fully completed the assumption agreement on 
the subject home in May 1986, the veteran and his co-obligors 
failed to actually occupy the property as promised and failed 
to make the first or any subsequent payments due on the 
subject home as promised.  No payments having ever been made, 
the home was foreclosed upon and sold pursuant to such 
foreclosure.  After applying all costs and proceeds of sale, 
the lender filed a valid claim under loan guaranty against VA 
which VA was required to pay, and VA thereafter established 
the loan guaranty indebtedness at issue in this case against 
the veteran of $13,645.15.  

The veteran was later notified of this indebtedness and he 
responded with a request for waiver.  The RO issued a waiver 
decision in February 1996 which found that the veteran and 
his co-obligors were at fault in the creation of the debt in 
that, having assumed the mortgage and note on the subject 
home, no mortgage payment was ever actually made, and because 
there was no apparent effort made by the veteran to sell, 
rent, or offer a deed in lieu of foreclosure, or to otherwise 
attempt to avoid foreclosure action.  This waiver decision 
also accurately noted that the subject home was apparently 
purchased as an income property rather than as a primary 
residence and that the veteran was a Realtor at the time of 
purchase who certainly knew or should have known of his 
financial obligations.  The veteran disagreed with this 
decision and initiated the instant appeal.  Despite being 
provided the opportunity to do so on several occasions, the 
veteran has never offered any explanation as to why he and 
his co-obligors assumed the mortgage and note on the subject 
home and subsequently failed to make any subsequent payments.  

In conjunction with his requests for waiver, the veteran has 
essentially argued that he is unable to afford repayment of 
the indebtedness at issue.  The RO has provided the veteran 
with several opportunities to provide evidence of his 
financial situation and the veteran has submitted certain 
financial information including financial status reports and 
tax returns.  As noted in the Board's previous November 1998 
remand action, this evidence was incomplete and insufficient 
upon which to base a fair determination of financial hardship 
and the sole purpose of that remand was to provide the 
veteran with an opportunity to submit detailed financial 
information.  

On remand, the veteran submitted an up-to-date financial 
status report (apparently dated in January 1999, although the 
RO felt that it was dated from January 1998).  This statement 
indicated that the veteran and his co-obligor spouse had 
annual net income of approximately $46,000.  The veteran had 
income from employment and from military pension and his 
spouse had income from Social Security retirement.  That 
statement reported a combined monthly net income of $3,836 
with total expenses of $4,400; reported expenses exceeding 
income by over $550 per month.  That statement noted expenses 
for an automobile and insurance of over $2,500 per year and 
also an automobile lease agreement requiring payments of 
almost $6,000 per year.  That report listed in Section III a 
rent or mortgage payment of $1,150 per month and then also 
listed under Section IV monthly mortgage payments for a first 
mortgage of $581 per month and for a second mortgage of $232 
per month.  It was indicated that real estate owned was worth 
$77,000.  

Also listed in this report was a substantial amount of 
consumer credit debt to retail stores (credit cards) and the 
purpose of these debts (excluding furniture) was listed as 
miscellaneous despite the fact that the Board, in the 
November 1998 remand, clearly requested that the purpose of 
each debt be specifically identified and this was clearly 
communicated in both the remand action and the RO's 
subsequent December 1998 development letter to the veteran.  
Also submitted were tax returns which reveal that the veteran 
and his co-obligor spouse not only maintained a personally 
owned single family dwelling but also owned a second single 
family dwelling which is maintained as a rental property.  
These tax returns reveal that this rental property provides 
tax benefits and write-off of depreciation and expenses while 
equity in the home increases as it is paid down. 

In June 1999, the veteran submitted additional evidence 
including a more recent 1998 tax return which revealed that 
the veteran and his co-obligor spouse had sold their 
principal residence and purchased another principal residence 
in their same hometown in Colorado.  While adjusted gross 
income for 1998 was listed at $31,000, the veteran's co-
obligor spouse also had receipt of additional, apparently 
nontaxable, Social Security benefits in excess of $5,000.  
This tax return also indicated annual gross rental income on 
the rental home of $8,250, reflecting a monthly rental income 
in the neighborhood of $685.  There were also certain 
expenses listed in conjunction with ownership of this rental 
property.  

Also submitted were monthly statements reflecting and 
documenting the significant amount of consumer credit debt 
previously noted in the veteran's January 1999 financial 
status report.  These statements also failed to indicate the 
actual items purchased in conjunction with these debts, other 
than furniture.  Among this itemized information was a record 
documenting the lease of a 1998 Eddie Bauer Ford Expedition 
4x4 with a monthly rental expense of $489.  

Also submitted was an April 1999 statement from a credit 
union reflecting the status of the mortgage on the veteran's 
rental property.  While the monthly payment for principal and 
interest is documented as $232, there was a serious amount of 
delinquent payments on this home including late charges, 
despite the fact that the 1998 tax return indicated regular 
receipt of substantial rental proceeds on this home.  It was 
also noteworthy that the veteran's co-obligor spouse had two 
separate Sears credit cards with substantial balances and 
that the two March 1999 statements showed that she had 
charged exactly $235 per month on each card and that $200 
payments made by check on each credit card account had both 
been returned for nonsufficient funds.  

Law and Regulation:  A waiver of loan guaranty indebtedness 
may be authorized for an appellant were both of the following 
factors are found to exist:  (1) After default, there was a 
loss of the property which constituted security for the loan, 
and (2) collection of the indebtedness would be against 
equity and good conscience.  38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 1.964(a).  

The standard "equity and good conscience" will be applied 
when the facts and circumstances of a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision of the 
Government should not be unduly favorable or adverse to 
either the appellant or the Government.  The phrase equity 
and good conscience means arriving at a fair decision between 
the obligor and the Government and, in making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:  
(1) fault of the debtor, (2) balancing of fault between the 
debtor and VA, (3) undue hardship of collection on the debtor 
and family, (4) whether collection would defeat the purpose 
of any existing benefit, (5) whether failure to make 
restitution would result in unjust gain to the debtor, and 
(6) whether the debtor changed positions to his detriment in 
reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965(a).  

"Fault of the debtor," is defined to be where action or 
inaction of the debtor contributed to the creation of the 
debt.  38 C.F.R. § 1.965(a)(1).  So defined, the concept of 
fault does not mean bad faith or fraud and does not 
contemplate any act of moral turpitude or wrongdoing.  Simply 
stated, any action or inaction of the veteran which 
contributes to creation of the debt constitutes fault.  

"Bad faith," according to the applicable regulation, 
"generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense," and involves 
conduct which "although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences."  
38 C.F.R. § 1.965(b); Richard v. Brown, 9 Vet. App. 255 
(1996).

Analysis:  A clear preponderance of the evidence on file 
reveals that the veteran was substantially at fault in the 
creation of the loan guaranty indebtedness at issue in this 
case.  Having served all or a major portion of his military 
career with the Accounting and Finance Department of the U. 
S. Air Force (ending as a supervising paymaster and/or 
accountant), and apparently then in possession of a private 
Realtor license, the veteran (and his other two co-obligors) 
assumed the outstanding mortgage and note on the subject home 
in Cheyenne, Wyoming, and thereafter failed to make a single 
monthly mortgage payment as required under the contracts 
executed.  Despite being provided the opportunity over the 
last several years, the veteran has never offered any 
explanation, or excuse, or reason for his actions.  Clearly, 
the reason this home was foreclosed upon and the debt was 
created, was because the veteran made no payments as promised 
(nor was the home occupied by any obligors as promised) and 
there is certainly no evidence on file which shows that he 
could not afford those payments in and after the time of his 
assumption in May 1986.  

Had the RO not previously ruled out a finding of bad faith, 
the Board may have found that bad faith existed under the 
circumstances.  Given the veteran's experience and background 
in finance and real estate, and the absence of any reasonable 
explanation, it would be difficult to conclude anything other 
than the veteran's failure to make a single payment on the 
subject home was undertaken with an intent to seek an unfair 
advantage of the Government with knowledge of the likely 
consequences.  A finding of bad faith would have precluded 
any consideration of waiver of the underlying indebtedness.  
In any event, the Board concludes that the veteran is 
certainly at fault in the creation of this indebtedness.  
There is no evidence that VA is in any way at fault in its 
creation.  

There is no evidence or argument that the factors of defeat 
of the purpose of any existing benefit or unjust enrichment 
of the appellant, or that the appellant changed position to 
his detriment in reliance upon a granted VA benefit are in 
any way relevant to the instant appeal.  The only remaining 
relevant issue under those factors which must be considered 
in an equity and good conscience determination is undue 
hardship of collection on the debtor and that is the sole 
focus of the veteran's appeal.

While the veteran has argued that he cannot afford to repay 
the loan guaranty debt in this case, the Board disagrees and 
concludes that he can indeed afford to repay the debt without 
compromising his ability to provide himself and his family 
with the basic necessities of life.  The most recent 
financial status report reveals that the veteran and his co-
obligor spouse have an annual net income of $46,000.  
Additionally, the veteran will attain age 65 in September 
2000 and may become entitled to Social Security benefits.

While that most recent financial status report indicates a 
monthly net loss in excess of $550, it is clear from a review 
of this report that the veteran claimed entitlement to a 
monthly expense at Section III of a mortgage payment of 
$1,150 and also claimed monthly expenses at Section VI for 
first and second mortgages totaling $813 per month.  In 
essence, he listed the same mortgage expense twice (although 
those separately listed expenses do not add up).  The actual 
mortgage statements submitted document monthly mortgage 
payments (for principle and interest) of $581 and $232, as 
are actually listed at Section VI of the Financial Status 
Report, and this totals $813 per month.  

An April 1999 mortgage bill on the veteran's rental property 
was submitted showing a total amount due of around $1,200 but 
the actual monthly mortgage due on that property is only $232 
($231.52) as accurately documented at Section VI of the 
Financial Status Report.  The remainder of the total amount 
due is for past due payments and late charges.  The total 
amount due of around $1,200 cannot be accurately referred to 
as a monthly payment.  Those late charges and delinquent 
payments need only be paid once.  There is no third mortgage 
payment documented and, accordingly, the $1,150 listed at 
Section III must be deducted in its entirety from monthly 
expenses.  This alone alters the monthly balance from a 
negative $566 to a positive surplus of $584 left over after 
payment of all outstanding monthly expenses.  

While the applicable law and regulation governing 
consideration of equity and good conscience requires an 
evaluation of financial hardship, VA is certainly not 
required to waive a substantial obligation to the Government 
in consideration of significant debts which are in no way 
shown to be related to the basic necessities of life and 
which in fact appear to demonstrate a degree of overall 
financial irresponsibility.  First, it is clear that while 
failing to make a single payment on the subject home giving 
rise to the underlying indebtedness, the veteran and his 
co-obligor spouse purchased their own home, purchased a 
rental property, and recently sold their personal residence 
and purchased  another personal residence.  The maintenance 
of a rental property, while it may provide some tax 
advantage, cannot be considered a necessity of life.  
Additionally, the use of a new or substantially new and 
expensive sport utility vehicle at a cost of $500 monthly 
(with associated listed costs for expenses and insurance of 
$210 per month) also cannot be said to be one of life's basic 
necessities.  These two listed expenses total well over 
$8,000 per year.  There is no documentation of $117 per month 
claimed for a student loan.  Also submitted was an itemized 
billing showing a $212 monthly bill for a cellular telephone.

Finally, there is certainly little or no indication that any 
of the substantial amount of retail credit card debts are in 
any way related to basic necessities of life.  Although the 
Board and the RO specifically requested the veteran to 
itemize all items purchased to create consumer credit debt 
and clearly stated that no miscellaneous debts would be 
acceptable, the veteran nonetheless listed miscellaneous 
debts for most of the consumer credit card debts listed.  
There is accordingly no evidence revealing that this 
substantial consumer credit debt is in any way related to 
life's basic necessities.  Again, the Government is not 
required to waive a valid and enforceable loan guaranty 
obligation so that a debtor may better be able to repay debts 
owed on items entirely unrelated to the basic necessities of 
life.  

What is clearly revealed in the financial statements and 
other evidence submitted is that the veteran and his co-
obligor spouse can well afford to repay the entire loan 
guaranty indebtedness in this case with reasonable payments 
over a period of years if they exercise a degree of financial 
responsibility regarding the incurrence of debts which may 
fairly be considered excessive and unnecessary to life's 
basic necessities.  The veteran is expected to accord a debt 
to the Government the same degree of fidelity and 
responsibility he would accord to any other debt.  For these 
reasons and bases, it is the decision of the Board that, in 
accordance with the principles of equity and good conscience, 
considering all of the relevant factors specified in 
accordance with 38 C.F.R. §  1.965(a), it would not be unfair 
or inequitable to recover $13,645.15 of loan guaranty 
indebtedness with interest.  Under the circumstances 
described above, collection of this indebtedness would not be 
unduly favorably or adverse to the Government or the veteran.  


ORDER

Waiver of recovery of loan guaranty indebtedness of $13, 
645.15, plus interest on that amount, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


